DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 9/9/2022 has been entered.  Claims 1, 4, 6, 9-10, 14 and 16 remain pending with claim 14 withdrawn as being non-elected. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 9-10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hogrebe US 3695568 (hereinafter Hogrebe) in view of Boes US 1548406 (hereinafter Boes) in view of Weaver US 755555 (hereinafter Weaver) in view of Austin US 2014/0026402 (hereinafter Austin).
Re. Cl. 1, Hogrebe discloses: A back plate assembly (Fig. 3) for home hardware comprising: an attachment (12, Fig. 3) with a first member (30, Fig. 3), a second member (31, Fig. 3), and a support member (29, Fig. 3); a bracket (10, Fig. 1) with an upper flange (15, Fig. 1) defining a first opening (20, Fig. 1), a lower flange (16, Fig. 1) defining a second opening (23, Fig. 1), the bracket defining at least one mount aperture (11, Fig. 1); and wherein the first member is sized for insertion within the first opening and the second member is sized for insertion within the second opening (see Fig. 4); wherein the first opening is spaced from a wall end of the upper flange (see Fig. 1, 20 does not extend to the free end of 15) to provide space for disposal of a cover between the attachment and the bracket (see Fig. 4, there is space between the part 29 of attachment 12 and bracket 10).
Re. Cl. 6, Hogrebe discloses: the first opening and the second opening are arranged with one another such that the attachment or cover plate rests against the bracket (see Fig. 2 and 4, the spring elements 46 of the attachment rest against the surface 14 where 11s are).
Re. Cl. 9, Hogrebe discloses: A back plate assembly (Fig. 3) for home hardware comprising: an attachment (12, Fig. 3) with a first member (30, Fig. 3), a second member (31, Fig. 3), and a support member (29, Fig. 3); and a bracket (10, Fig. 1) with an upper flange (15, Fig. 1) defining a first opening (20, Fig. 1), a lower flange (16, Fig. 1) defining a second opening (23, Fig. 1), the bracket defining at least one mount aperture (11, Fig. 1); and wherein the first member is sized for insertion within the first opening and the second member is sized for insertion within the second opening (see Fig. 4), the first opening is spaced from a wall end of the upper flange (see Fig. 1, 20 does not extend to the free end of 15) to provide space for disposal of a cover between the attachment and the bracket (see Fig. 4, there is space between the part 29 of attachment 12 and bracket 10); and the first opening and the second opening are arranged with one another such that the attachment or cover plate rests against the bracket (see Fig. 2 and 4, the spring elements 46 of the attachment rest against the surface 14 where 11s are).
Re. Cls. 1, 4, 9-10, and 16, Hogrebe does not disclose the bracket formed of spring steel, a pair of side flanges, wherein the mount aperture is formed in the bracket at a location above the upper flange; such that the support member rests upon the pair of side flanges to transfer a load applied to the attachment to the pair of side flanges, the cover plate disposed between the attachment and the bracket to conceal the bracket, wherein the cover plate is integrated as a unitary component with the attachment (Cl. 1), each of the pair of side flanges define an arcuate shape (Cl. 4), a pair of side flanges, such that the support member rests upon the pair of side flanges to transfer a load applied to the attachment to the pair of side flanges, the cover plate disposed between the attachment and the bracket to conceal the bracket; wherein the mount aperture is formed in the bracket at a location above the upper flange; and the bracket is formed from spring steel (Cl. 9), each of the pair of side flanges define an arcuate shape (Cl. 10) or the cover plate is integrated as a unitary component with the attachment (Cl. 16).  Boes discloses a back plate (Fig. 2) for supporting a support member (10, Fig. 1); the back plate includes a bracket (11, Fig. 2) formed of resilient sheet metal (Page 2, Lines 35-44) having a pair of side flanges (42, Fig. 2) such that the support member rests upon the pair of side flanges to transfer a load applied to the attachment to the pair of side flanges (see Fig. 1; Page 2, Lines 41-45) and each pair of side flanges define an arcuate shape (see 42, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hogrebe device to include the side flanges of Boes since Boes states that such a modification maintains the support member against disarrangement from the shelf (Page 2, Lines 41-45).  Such a modification would provide a more secure connection between the attachment and bracket and further resist them from being separated.
Re. the limitation “spring steel,” Boes discloses the use of sheet metal with resilient properties (Page 2, Lines 35-44) but does not explicitly disclose that the particular metal is spring steel.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select spring steel as the resilient sheet metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Re. Cls. 1, 9 and 16, the combination of Hogrebe in view of Boes does not disclose wherein the mount aperture is formed in the bracket at a location above the upper flange; wherein the cover plate is integrated as a unitary component with the attachment or with the bracket (Cl. 1), the cover plate disposed between the attachment and the bracket to conceal the bracket; wherein the mount aperture is formed in the bracket at a location above the upper flange (Cl. 9), or the cover plate is integrated as a unitary component with the attachment (Cl. 16).  Weaver discloses an alternate form of a back plate (Fig. 4) which includes an upper flange (upper A3, Fig. 4) defining a first opening (see Fig. 4), a lower flange (lower A3 Fig. 4) defining a lower opening (see Fig. 4) and mount apertures (see Fig. 4, openings in A’), wherein the mount aperture is formed in the bracket at a location above the upper flange (see Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bracket of Hogrebe to locate the mount aperture above the upper flange as disclosed by Weaver since Weaver states that such a configuration fixably secures the plate to a suitable stationary support with screws or other suitable fasteners (Page 1, Lines 83-87). Furthermore, both Hogrebe and Weaver teach known configurations for mounting openings in brackets, and it would have been obvious to one skilled in the art to substitute mounting opening configuration for the other to achieve the predictable result of securing the bracket to a supporting surface.  KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Re. Cls. 1, 9 and 16, the combination of Hogrebe in view of Boes in view of Weaver does not disclose wherein the cover plate is integrated as a unitary component with the attachment or with the bracket (Cl. 1), the cover plate disposed between the attachment and the bracket to conceal the bracket (Cl. 9), or the cover plate is integrated as a unitary component with the attachment (Cl. 16). Austin discloses a back plate assembly for home hardware (Fig. 1) which includes a bracket (24, Fig. 1), an attachment (22, Fig. 1) with a first member (34, Fig. 2), a second member (38, Fig. 2) and a support member (28, Fig. 2); and a cover plate (30, Fig. 1-2).  Re. Cls. 1 and 9, Unetic discloses the cover plate disposed between the attachment and the bracket to conceal the bracket (see Fig. 3-4) and the cover plate is integrated as a unitary component with the attachment (see Fig. 1, 30 is a unitary component with attachment 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Hogrebe in view of Boes device to include the cover plate of Austin since Austin states that such a modification conceals the hardware assembly (Paragraph 0020, Lines 1-3). Such a modification would provide a more aesthetically pleasing look for the device.  
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.
Re. Applicant’s argument that the Examiner’s proposed modification would render the Boes reference unsatisfactory for its intended purpose and therefore the rejection is in error, the Examiner disagrees. The Applicant further asserts that the Examiner’s reliance on In re Gordon is flawed.   MPEP 2143.01 V directly addresses such an argument and how it is to be considered by the office.  The MPEP reads “If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984) emphasis added.” It is the Examiner’s position that Applicant’s reasoning is flawed since it does not correspond to the issue at hand.  As can be seen above, the reference which is “being modified” is the Hogrebe reference since Hogrebe is the base reference and the other references (e.g. Boes) are secondary or teaching references. The purpose of having the lighting element in Boes required to be accessible to enable it to be moved is irrelevant to the proposed rejection since the rejection does not include the lighting element being imparted in Hogrebe.  In re Gordon may refer to one prior art reference as the Applicant contends, but that singular reference is still what is being modified (i.e. by turning the reference upside down as discussed in MPEP 2143.01V). Therefore, Examiner’s line of reasoning agrees with the case law since to Hogrebe reference is analogous to the singular reference in In re Gordon. Therefore, in order for the proposed modification to be in error based on the rationale cited by the Applicant, the combination would need to render the Hogrebe reference unsatisfactory for its intended purpose.  This however is not the case in the Examiner’s position and Applicant’s argument has been considered but is not persuasive.  
Re. Applicant’s argument that the Examiner’s proposed amendment changes the principle of operation of a reference and is therefore improper the Examiner disagrees.  Applicant relies upon the case law In re Ratti as discussed in MPEP 2143.01 VI as support for their position.  However, Applicant misrepresents what is discussed in the MPEP and the conclusion reached in the case law.  MPEP 2143.01 VI, explicitly states “If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959).”  As can be seen in the citation above, the case law is concerned with “the prior art being modified” and not “a reference” as stated by the Applicant.  Again, “the prior art being modified” in the Examiner’s rejection is Hogrebe as discussed above.  MPEP 2143.01 VI continues to state: The court reversed the rejection holding the "suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate.").”  Review of the court opinion in Ratti, specifically refers to the primary reference being the Chinnery reference (see attachment, Page 2 for example) whereas Applicant incorrectly states that the Roth reference is the base reference.  Therefore, Applicant’s argument has been considered but is not persuasive since it does not align with the court opinion being cited to support their conclusion. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmerman US 7571532 and Cooper US 4498654 disclose other known cover plate configurations which are pertinent to Applicant’s invention. Gillespie US 2873082 a bracket (Fig. 1) with opposed flanges (2 and 3, Fig. 2) and at least one mount aperture (17, Fig. 1) that is formed from spring steel (Col. 2, Lines 18-19).  These references are presented for Applicant’s consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632